Order entered June 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00455-CV

            JOHN LEONARD MARKL AND DEBRA KAY MARKL, Appellants

                                             V.

                          ETHEL MAUDETTE LEAKE, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. CV-15-0126

                                         ORDER
        We GRANT appellee’s June 4, 2015 unopposed first motion for extension of time to file

brief and ORDER the brief tendered to the Clerk of the Court on June 3, 2015 filed as of the

date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE